

Exhibit 10.11 (a)


AMENDMENT NO. 1 TO
SPLIT DOLLAR AGREEMENT
STUBBS TRUST
 
Reference is made to that certain Split Dollar Agreement dated as of March 2,
1995 (the "Agreement"), by and between Frozen Food Express Industries, Inc., a
Texas corporation (the "Corporation"), and Stoney Russell Stubbs, as Trustee
("Trustee") of The Stubbs Irrevocable 1995 Trust (the "Trust").


PRELIMINARY STATEMENTS


A. The Agreement may be amended in accordance with Section 11 of the Agreement.


B. Capitalized terms used in this amendment (the "Amendment"), but not otherwise
defined, have the meaning for them set forth in the Agreement.


C. The parties desire to amend the Agreement to terminate any obligation of the
Corporation to make Premium (as defined below) payments under the Agreement with
respect to the Policy.
 
D. The parties also desire to grant the Trust the right to repay the Corporation
directly for any Premiums due to be repaid to the Corporation by the Trust under
the Agreement without the Trust having to wait to surrender the Policy for its
cash value or receipt of death benefits under the Policy.


AMENDMENT


The parties, intending to be legally bound, hereby agree as follows:


1. Termination of Premium Payment Obligations. Notwithstanding anything to the
contrary in the Agreement (including under Section 3 of the Agreement), the
parties hereby agree that the Corporation shall no longer have any obligation to
pay Premiums under the Agreement with respect to the Policy and that as of the
date hereof the Trust shall be solely obligated to make any and all Premium
payments under or with respect to the Policy. For the avoidance of doubt,
Section 3 of the Agreement is hereby deleted in its entirety from the Agreement
and shall be of no further force or effect.


2. Repayment of Premiums. Notwithstanding anything to the contrary in the
Agreement (including Sections 2 and 5 of the Agreement), the Trust shall have
the right, at its sole and absolute discretion, to repay Premiums owed to the
Corporation under the Agreement (including under Section 2) at any time prior to
the Trust surrendering the Policy for its cash value or receipt of death
proceeds under the Policy. Nothing in this Amendment, however, shall limit or
diminish the Trust's obligation to repay any unpaid Premiums in full no later
than as provided in Section 5 of the Agreement. As used herein and in the
context of the Agreement,






"Premiums" shall mean the total amount paid toward the premiums on the Policy by
the Corporation under the Agreement prior to the date hereof and the total
amount that the Corporation previously paid toward premiums on the Massachusetts
Life Insurance Policy (less any sums previously received by the Corporation with
respect to the Massachusetts Life Insurance Policy), which Premium amounts
currently owing total in the aggregate $1,328,435, as further described on
Exhibit A.


3. Ownership Rights. Nothing in this Amendment shall alter the ownership rights
in the Policy, which ownership rights shall remain with the Trust, subject only
to the Corporation's collateral assignment rights set forth in the Agreement,
which collateral assignment rights shall terminate on the earlier of repayment
in full of the Premiums or as otherwise provided in the Agreement.


4. Succession. This Amendment shall lie binding upon and inure to the benefit of
the parties to this Amendment and their respective successors and permitted
assigns.


5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.


6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to any
choice or conflict of law provision or rule (whether of the State of Texas or
any other jurisdiction).


7. Severability. Any term or provision of this Amendment that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


8. Ratification. This Amendment shall not affect any terms or provisions of the
Agreement other than those amended hereby and is only intended to amend, alter
or modify the Agreement as expressly stated herein. Except as amended hereby,
the Agreement remains in effect, enforceable against each of the parties, and is
hereby ratified and acknowledged by each of the parties. In the event of a
conflict between this Amendment and the Agreement, the terms of this Amendment
shall control.


9. Further Assurances. While the Corporation and the Trust are the only parties
to the Agreement, both parties agree to take such actions as may be required by
the Insurer, or which the parties may reasonably request, to modify, amend or
alter the collateral assignment documents previously executed by the parties in
conjunction with the execution of the Agreement, all in such manner as would be
in furtherance with the spirit of this Amendment.


[Reminder of page intentionally left blank]






The parties hereto have executed this Amendment on November 12, 2003.
 
FROZEN FOOD EXPRESS INDUSTRIES, INC.


By: /s/ F. Dixon McElwee, Jr.    
Name: F. Dixon McElwee, Jr.
Title: Senior VP and CFO
 
THE STUBBS IRREVOCABLE 1995 TRUST


 
By: /s/ Stoney Russell Stubbs    
Name: Stoney Russell Stubbs
Title: Trustee of The Stubbs Irrevocable 1995 Trust






EXHIBIT A


Outstanding Premiums
as of November 12, 2003
 
Analysis of Split Dollar Premium Payments
 

 
Year
 
Amount
1992
59, 355.00
1993
59,355.00
1994
-
1995
152,000.00
1995
(6,275.73)
1996
152, 000.00
1.997
152,000.00
1998
152,000.00
1999
152,000.00
2000
152,000.00
2001
152,000.00
 2002
 152,000.00
    1,328,434.27
 



   


